Citation Nr: 1039761	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, in pertinent part, denied entitlement to service 
connection to tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran received a VA audiological examination in June 2006 
where he reported that he was exposed to acoustic trauma in 
service in the form of helicopter jet engine noise.  He also 
reported post-service noise exposure during his job as a truck 
driver and garbage man.  The Veteran stated that he did not 
recall when tinnitus started and that he didn't pay attention to 
it until he was asked about ringing in the ears during treatment 
at the VA medical center.  

The examiner diagnosed bilateral sensorineural hearing loss and 
bilateral tinnitus.  In concluding that bilateral hearing loss 
was connected to service, the examiner stated that it was well 
known that repeated exposure to helicopter engine noise will 
cause acoustic trauma and hearing loss.  However, in terms of 
tinnitus, the Veteran's complaints had been vague and the 
examiner noted that the Veteran had not really noticed it until 
he was asked.  The examiner stated that there were many causes 
for tinnitus, and since the Veteran could not say when it 
started, tinnitus was not at least as likely related to military 
service.  

The examiner did not, however, comment as to whether there was a 
relationship between the service-connected hearing loss and 
tinnitus.  There is some evidence of a relationship between 
tinnitus and hearing loss.  Tinnitus, National Institute on 
Deafness and Other Communication Disorders; http://www. 
nidcd.gov/heath/hearing/tinnitus.htm., Accessed October 2010; J. 
Berke, Tinnitus, Agout.com; 
http://dafness.about.com/cs/etiology/a/tinnitus.htm., updated 
October 13, 2010.  The Veteran has submitted additional 
literature in this regard and literature reporting that tinnitus 
can arise many years after the noise exposure that caused it.

Therefore, a new VA examination is required in order to determine 
the etiology of Veteran's bilateral tinnitus on a direct basis as 
well as secondary basis and should include comment specifically 
on the Veteran's contention that tinnitus could have begun many 
years after service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the likelihood 
that any current tinnitus is related to 
service, including service connected 
hearing loss or in-service noise exposure.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that current bilateral tinnitus 
had its onset in active service or is 
otherwise the result of disease or injury 
in service.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the service-
connected bilateral hearing loss caused or 
aggravated the bilateral tinnitus.  

The examiner should comment on the 
literature submitted by the Veteran 
suggesting that there is a relationship 
between hearing loss and tinnitus and that 
tinnitus can arise long after the noise 
exposure that caused it.

The examiner must provide a rationale for 
all opinions provided.  The rationale must 
take into account the Veteran's reports.  
The examiner is requested to specifically 
comment on the Veteran's contention of 
delayed onset tinnitus.  

If the examiner discounts the Veteran's 
reports, the examiner should provide a 
reason for doing so.

If the examiner concludes that there is 
insufficient information to provide an 
opinion without result to speculation, the 
examiner must provide a rationale for this 
conclusion and should state whether the 
inability to provide a definitive opinion 
was due to a need for further information 
(with said needed information identified) 
or because the limits of medical knowledge 
have been exhausted regarding the etiology 
of the Veteran's bilateral tinnitus.  The 
examiner should also state whether there 
is additional evidence that would permit 
the opinion to be made.

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information 
and opinions asked for in this remand. 

3.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


